Citation Nr: 1827852	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-16 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to June 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a Board hearing in his Form 9 substantive appeal; however, in February 2018, VA received correspondence from the Veteran's representative withdrawing his hearing request.  

The Veteran submitted a motion to advance his case on the Board's docket citing financial hardship, unemployment, and homelessness.  The record includes a social work progress note in which the Veteran reported recently losing his home because he was unable to maintain rent payments, as well as a statement from the Veteran's mother that he is living on her couch but cannot stay on a long-term basis because she resides in a senior community facility.  The undersigned judge has ruled favorably on this motion, and this appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1994 rating decision, the AOJ denied service connection for hearing loss; a timely notice of disagreement was not filed, and no new and material evidence was received within the appeal period.  

2.  Additional evidence received since the November 1994 decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for hearing loss, and raises a reasonable possibility of substantiating the claim.  

3.  The competent and probative evidence is at least in equipoise as to whether the Veteran's tinnitus had its onset in or is otherwise related to his period of active service.  


CONCLUSIONS OF LAW

1.  The November 1994 decision denying the claim of entitlement to service connection for hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).  

2.  New and material evidence has been received since the November 1994 decision to reopen the claim of entitlement to service connection for hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  

3.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the issues decided herein are being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.  

II.  New and Material Evidence 

Generally, a claim which has been denied in a final decision by an AOJ may not thereafter be reopened and allowed.  38 U.S.C. § 7105(b).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary must reopen the claim and review its former disposition.  38 U.S.C. § 5108.

To be considered new, evidence cannot have been previously submitted to agency decision makers, or be cumulative or redundant of evidence of record at the time of the last prior final denial.  To be material, evidence must, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  The credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In deciding whether new and material evidence has been submitted, the Board considers evidence submitted since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

After reviewing the record, the Board finds that new evidence has been received since the final prior decision, and such evidence is material to the issue of service connection for hearing loss.  

In November 1994, the AOJ denied service connection for hearing loss, finding no complaints of or treatment for hearing loss in service.  The Veteran did not file a timely notice of disagreement and no new and material evidence was received within the appeal period; therefore, the November 1994 decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.  Consequently, the Board will consider evidence received since the November 1994 decision.  

In March 2018, VA received statements from the Veteran and his mother stating that he first noticed hearing loss during service, and that his hearing has progressively declined since separation.  03/30/2018, Correspondence; 04/02/2018, Third Party Correspondence.  The Board finds that this evidence is new and that it directly pertains to the basis for the prior final denial, by addressing whether hearing loss was noted during service and whether it had its onset in or is otherwise related to the Veteran's period of active service.  Therefore, the claim of service connection for hearing loss is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Service connection may be established on a presumptive basis for the chronic diseases set forth in 38 C.F.R. § 3.309(a), including tinnitus if there is evidence of acoustic trauma in service.  See Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (finding tinnitus to be an "organic disease of the nervous system," which is listed in 38 C.F.R. § 3.309(a)).

The chronic diseases set forth in 38 C.F.R. § 3.309(a) will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997). 

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for tinnitus have been met.

The Veteran contends that he first noticed ringing of the ears during service, and that ringing of ears has continued from separation to the present.  The Veteran contends that he was exposed to acoustic trauma while working on the flight line during service as part of his military occupational specialty as a hybrid test technician working with aircraft.  03/30/2018, Correspondence; 04/02/2018, Third Party Correspondence; 12/14/2014, Certificate of Release.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran was exposed to acoustic trauma in service and whether tinnitus had its onset in or is otherwise related to his period of service, including based on recurrent symptoms first noted in service.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.



ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for hearing loss is granted.  

Service connection for tinnitus is granted. 


REMAND

The Veteran contends that his current hearing loss is due to acoustic trauma in service while working on the flight line.  As noted above, the new statements indicate a progressive decline in hearing since service.  As the Veteran has not been provide a VA examination to determine the whether he has a current hearing disability and, if so, its etiology, the Board finds that he should be afforded one to assist it in adjudicating this matter.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (stating that "[t]his is a low threshold" for meeting the requirement to trigger VA's duty to assist to provide an examination).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with a VA audiologist for an opinion as to the etiology of hearing loss, if diagnosed.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

b.  If the evidence demonstrates hearing loss per VA regulations, then is it at least as likely as not (50 percent or greater probability) that hearing loss manifested during or is otherwise related to the Veteran's period of active service?  

c.  If the answer to (b) is no, is it at least as likely as not (50 percent or greater probability) that hearing loss manifested to a compensable degree within one year of June 24, 1994?  

In answering (b) and (c), the examiner should consider and address the Veteran's and his mother's lay statements regarding the onset of hearing loss and post-service symptomatology, including the fact that the Veteran submitted a claim for hearing loss in August 1994, two months after separation from active service.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

2.  Thereafter, if the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


